DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1, 10 and 20 in the response filed on 30 June, 2022 are acknowledged. 
Claims 1-8, 10-18 and 20-22 remain pending in the application. 
Claims 10-18 and 20-22 are withdrawn. 
Claims 9, 19 and 23-29 are cancelled. 
Claims 1-8 are examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hirata et al. (US PGPUB 2007/0191684). 
In regards to Claim 1, Hirata discloses an apparatus comprising: 
an elongate member [2, 1 distal from 49, Fig.1] having a distal end [distal end of 2, Fig.1] and a proximal end [where 45 and 49 start, Fig.1; this may include proximal surfaces of 9b facing 45, for example]; 
a housing [3 and portions within, 49, Fig.1] coupled to the proximal end of the elongate member; and 
a heat pump [45, 47, Fig.1, para.62] device disposed between the proximal end of the elongate member and an external surface of the housing [at least surfaces of 49 and 3; note that “external surfaces” as set forth here is very broad. Further note that the heat pump 45, 47, is physically in between the proximal end of the elongate member and some portions of the outward facing surface of 3.], the heat pump device configured to transfer thermal energy between the elongate member and the housing.
In regards to claim 2, Hirata discloses the apparatus of claim 1, wherein the heat pump device comprises: 
a first side [distal side of 49, Fig.1] coupled to the proximal end of the elongate member [proximal surfaces of 9b, Fig.1]; and a second side coupled to the housing [where 47 couples to 49, Fig.1].
In regards to claim 3, Hirata discloses the apparatus of claim 2, wherein the heat pump device controls a first temperature of the elongate member at the first side of the heat pump device such that the first temperature is lower than an ambient temperature around the housing [given appropriate environmental conditions, this would occur. To appropriately claim the feature the feature the applicant is apparently attempting to claim, much greater detail is required. The examiner solicits an interview to discuss this topic.].
In regards to claim 4, Hirata discloses the apparatus of claim 2, wherein the heat pump device controls a second temperature of the housing at the second side of the heat pump device such that the second temperature is higher than a maximum contact temperature of the distal end of the elongate member [given appropriate environmental conditions, this would occur. To appropriately claim the feature the feature the applicant is apparently attempting to claim, much greater detail is required. The examiner solicits an interview to discuss this topic.].
In regards to claim 5, Hirata discloses the apparatus of claim 2, wherein the heat pump device dissipates a waste heat generated by the heat pump device through the housing [para.62; waste heat generated by the Peltier element would take the same path as other heat.].
In regards to claim 6, Hirata discloses the apparatus of claim 2, wherein the heat pump device is configured to transfer thermal energy from the elongate member to the housing such that a proximal end temperature of the proximal end of the elongate member is less than a housing temperature of the housing [given appropriate environmental conditions, this would occur. To appropriately claim the feature the feature the applicant is apparently attempting to claim, much greater detail is required. The examiner solicits an interview to discuss this topic.].
In regards to claim 7, Hirata discloses the apparatus of claim 1, wherein the heat pump device includes a thermoelectric cooler [para.62].
In regards to claim 8, Hirata discloses the apparatus of claim 1 wherein the distal end of the elongate member includes a heat generating device that generates the thermal energy [15, Fig.1, para.51].
Response to Arguments 
Rejection under 35 U.S.C. 102(a)(1) - Hirata et al. (US PGPUB 2007/0191684). 
Argument:
In regards to the amended claim 1, the applicant argues that in the examiner’s interpretation of Hirata as shown in Fig.1, the heat pump device (45, 47) is not disposed between the proximal end of the elongate member (1, 2) and an external surface of the housing (where the applicant notes that 3, 49 are designated by the examiner as the housing) [in the applicant's arguments dated 30 June, 2022, page 7 lines 4-18]. 
Response:
The examiner respectfully disagrees. 
This argument is incomplete, as the applicant does not argue or even allege what the external surface of the housing of Hirata must be. The surfaces of 49 facing 47 of Hirata may be designated as external surfaces of the housing. Further, surfaces of 3 facing outward toward the patient, which the applicant probably intends to designate as external surfaces of the housing of Hirata, are arranged such that the heat pump device 45, 47 is between them and the proximal end of 1 (as the proximal end of 1 need not be narrowly interpreted as the applicant desires- for example it may include the proximal end of internal components that are to the left of the dotted line the applicant has chosen to draw). 
Further, the examiner notes that if the applicant goes narrower on this limitation to distinguish over Hirata, this feature is clearly not important to the applicant’s invention or explicitly detailed, and 112 (a) rejection would become more likely. 
As such, this argument is found to be unconvincing. 
Argument:
In regards to claim 2, the applicant argues that the heat pump does not have a first side coupled to the proximal end of the elongated member as the applicant presents it [In the applicant’s arguments dated 30 June, 2022, page 7 lines 4-18]. 
Response:
The examiner respectfully disagrees. 
The applicant has presented their own version of the rejection using Hirata. This is not the examiner’s rejection, which indicated and indicates the proximal end of the insertion portion otherwise. The “proximal end of the elongate member” may be designated as to include items facing proximally within the tube, most relevantly surfaces of 9b facing proximally toward 45, but also 43, 44 and others like them. 
In this interpretation, 45 (the heat pump) is coupled to 9b (part of the proximal end of the insertion portion).
As such, this argument is found to be unusually unconvincing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (further designation regarding new limitations) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795